Citation Nr: 0726195	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
claimed as anxiety.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
October 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran indicated on his July 2004 substantive appeal (VA 
Form 9) that he wanted a hearing at the RO before a Veterans 
Law Judge of the Board (i.e., a Travel Board hearing).  But 
in another July 2004 statement, he withdrew this hearing 
request.  See 38 C.F.R. § 20.704(e) (2006).

The Board has recently received additional evidence from the 
veteran through his representative under cover of Motion To 
Submit Additional Evidence Out of Time, since this evidence 
was submitted more than 60 days after the RO certified this 
appeal to the Board.  See 38 C.F.R. § 20.1304 (2006).  The 
basis for the Motion is that this additional evidence simply 
did not exist during the 60-day window, and therefore could 
not possibly have been submitted - even if so inclined.  
The veteran has waived his right to have this additional 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2006).  In light of the fact that this 
additional evidence is mostly, for all intents and purposes, 
duplicative and redundant of evidence already of record, the 
Motion for 
Out-of-Time submission and consideration of this additional 
evidence is essentially moot because the findings and such 
noted in this additional evidence are also noted elsewhere, 
in the other records already on file.  

In any event, the only claim being decided in this decision 
is the one concerning the veteran's low back.  His other 
claim, for a nervous condition, requires additional 
development and, therefore, is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for a low back 
disorder, including apprising him of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and fulfilled the duty to assist him in developing that 
evidence.

2.  The medical evidence of record does not show a low back 
disorder was caused or made chronically worse by the 
veteran's active military service; instead, the evidence 
overwhelmingly indicates his current low back disability is 
attributable to intercurrent injuries he has sustained since 
service, as a civilian, at various times during the 1990s.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)(4), 
3.303, 3.304(b), 3.306, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court of Appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified the 
burden shifts to VA to show the error was harmless.  Id.; 
see, too, Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

Here, a September 2002 RO letter (sent prior to initially 
adjudicating the claim) provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for a service connection, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or to submit any further 
evidence that was relevant to his claim.  That the letter did 
not include the specific language of the "fourth element" - 
that is, to provide all information in his possession related 
to his claim.  Nonetheless, he received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nevertheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the September 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
This correspondence included the specific request that he 
inform the RO as to any additional information or evidence 
that he wanted that agency to obtain on his behalf, or that 
he otherwise send the evidence still needed to support his 
claim as soon as possible.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to have 
prejudiced him, and thus, the Board finds this to be harmless 
error.  VA O.G.C. Prec. Op. No. 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537.

Further, since that September 2002 letter was issued prior to 
the Court's decision in Dingess/Hartman, supra, it obviously 
did not inform the veteran how downstream disability ratings 
and effective dates are assigned and the type of evidence 
impacting those determinations.  But this is inconsequential, 
and therefore, also harmless error because the Board is 
denying his underlying claim for service connection, so the 
downstream disability rating and effective date elements of 
his claim are moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (if the Board addresses an issue not addressed by the 
RO - in the first instance, the Board must explain why the 
veteran is not prejudiced).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the records concerning his 
award of disability benefits by the Social Security 
Administration (SSA).

The Board notes the veteran's assertion in his notice of 
disagreement (NOD) that his low back claim was decided 
without the benefit of a VA examination.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that:  1) the claimant has a current 
disability or signs and symptoms of a current disability; 2) 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; 
and, 3) the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
the duty to get an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that, the low threshold notwithstanding, it 
was not triggered in this instance, as elements 2 and 3 - 
which are also required, are not satisfied.  The reasons for 
this will be discussed when analyzing the claim.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement the Board discuss in detail each and every piece 
of evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Laws and Regulations

The veteran asserts that, although he admittedly had a pre-
existing low back condition before entering the military - 
due to a motorcycle accident while a civilian, his pre-
existing condition was nonetheless aggravated during service 
by his assigned duties that included prolonged sitting at a 
desk and typing.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic conditions, per se, including arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

If a pre-existing disorder is "noted" on entering service, in 
accordance with 38 U.S.C.A. § 1153, the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.  See also 
VAOPGCPREC 3-2003 (July 16, 2003) (where VA's General Counsel 
issued a precedent opinion holding that in order to rebut the 
presumption of soundness in 38 U.S.C.A. § 1111, VA must 
demonstrate by clear and unmistakable evidence both that the 
disease or injury in question existed prior to service and 
that it was not aggravated by service).

Analysis

On his January 1972 Report Of Medical History, completed as 
part of his physical examination for enlistment in the U.S. 
Air Force, the veteran noted a history of paralysis, loss of 
memory or amnesia, and a period of unconsciousness due to an 
August 1970 motorcycle accident, but he denied any history of 
recurrent back pain.  The service medical records also 
contain a February 1972 report of the emergency room 
physician who treated him following the motorcycle accident, 
which states that among his injuries was a frontal lobe brain 
contusion.  No mention of any back pathology or paralysis was 
noted.

The examiner at the veteran's military enlistment examination 
noted the August 1970 motorcycle accident and the February 
1972 report of the veteran's treating private physician.  
Also noted on the January 1972 Examination Report was that 
the veteran had been apparently asymptomatic since, he was 
physically active, the brain damage was possibly minimal, and 
paralysis was questionable.  He was deemed physically fit for 
active service, and his spine and other musculoskeletal 
system was assessed as normal.  He began serving on active 
duty in June 1972.

The veteran's service medical records are completely 
unremarkable for any complaints, findings, or treatment 
related to a low back disorder or symptoms.  He apparently 
did not have a separation examination, but a September 1973 
report of a chest X-ray (so only one month prior to his 
discharge in October 1973) indicates there was no abnormality 
involving his heart, lungs, mediastinum, or bones.  His chest 
was entirely normal.



The records concerning the veteran's award of SSA benefits, 
including the August 2002 findings of an Administrative Law 
Judge (ALJ), make no mention of his having complained of or 
received treatment for a low back disorder either while in 
the military or within one year of his discharge.  But they 
do show, however, that he worked as a truck driver after 
service and injured his back in 1994, and that he hurt it 
again in 1996 when he slipped on some ice.  That latter 
incident resulted in him being incapacitated (laid up) for 
months.

Records of Bristol Hospital, Inc., Bristol, CT, for March 
1999, show the veteran presented at the emergency room where 
he was diagnosed with acute sciatica.  He told the examiner 
that, two weeks earlier, he had fallen off a truck and landed 
on his left side.  He said that, after that fall, he had 
experienced low back pain that radiated into his left lower 
extremity.  The discharge diagnosis was acute low back strain 
with sciatica and severe degenerative joint disease.

A private August 2002 X-ray report states that lumbar spine 
X-rays showed Grade II forward spondylolisthesis of L5 over 
S1, spondylolysis of L5, degenerative discogenic change L5-
S1, and moderate degenerative lumbar spondylosis.

The veteran's VA outpatient treatment and physical therapy 
records note his low back disorder, but none of those records 
contain any statement, assessment, comment, or opinion that 
his low back disorder is in any way related to his military 
service.  And that is also the state of the records related 
to the SSA determination.  There is no record of him having 
stated or asserted that he injured or aggravated his low back 
while in service, nor is there any evidence of a medical 
provider having commented or opined that his low back 
disability was related to his military service.  All of the 
evidence of record compellingly shows that the etiology of 
his current low back disability are the intercurrent, on-the-
job, injuries he sustained as a civilian in the 1990s - many 
years after his military service ended.



All of the evidence of record shows the assertion in the 
veteran's NOD that his 
pre-existing back condition was aggravated by his sitting at 
a desk and typing all day is completely unsubstantiated.  And 
as for his assertion on his VA Form 9 that his back condition 
was aggravated by the stressors of his anxiety condition, 
the Court has held that laymen are not qualified to render 
medical opinions on issues such as causation and, therefore, 
are not entitled to any probative weight.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 
16 (1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A layman may 
relate symptoms he observes or experiences personally (e.g., 
visible pain, evident discomfort, etc.), but he may not 
render an opinion on a matter requiring medical knowledge, 
such as the underlying condition that is causing the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet .App. at 494; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a lay person is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

In light of the evidence of record, the veteran has not met 
his burden of presenting evidence that any pre-existing low 
back condition he had increased in severity during his active 
military service, much less beyond its natural progression.  
Wagner, 370 F.3d at 1096.  Indeed, as already explained, the 
evidence of record compellingly shows, instead, that his 
current low back disability is attributable to intercurrent 
injuries sustained some 20+ years after his separation from 
service, rather than to any event or incident that may have 
occurred while he was in service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Thus, for these reasons and bases, the preponderance of the 
evidence is against the veteran's claim on both a direct and 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  And 
since the preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor.  See 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a low back disorder is 
denied.


REMAND

The veteran's DD Form 214 and his service medical records 
document that he was administratively discharged prior to the 
expiration of his enlistment.  A July 1973 entry in the 
service medical records documents his presentation with a 
complaint of nervous condition during the prior one month 
"due to Air Force."  The assessment was mild anxiety 
related to work, and he was referred to a psychiatrist.  
The Consultation Sheet of the same date shows anxiety 
reaction as the reason for the request, and the report 
section states he was recommended for 39-12 action and 
referred the reader to "see medical statement."  No other 
records related to this event are associated with the claims 
file.

In June 2002, a VA psychologist rendered Axis I diagnoses of 
the veteran of 
post-traumatic stress disorder (PTSD), dysthymic disorder, 
and alcohol dependence, in full remission.  The examiner 
opined that the veteran's "PTSD" was related to his 
military service.

The May 2004 VA PTSD examination report states that the 
veteran performed administrative duties during his brief 
service in the Air Force.  His claimed stressor was that his 
duties required him to re-enlist airmen, and that he felt his 
job was wrong because he was "sending" them to bomb many 
innocent people.  The examiner also noted the veteran's self-
reported history of alcohol and drug problems that started at 
age 12 and the pre-service motorcycle accident, which the 
veteran described as extremely traumatic.  The examiner 
opined that the veteran's claimed in-service stressor did not 
meet the diagnostic criteria of Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), for 
PTSD.  He also observed that it was difficult to say whether 
the veteran's active service aggravated any symptoms of a 
mental health problem he had prior to service.  The examiner 
did not render a diagnosis or comment on the August 2002 
diagnosis, which included dysthymic disorder.

The RO's examination request stated that the claims file was 
to be provided to the examiner, but the May 2004 report does 
not state that the examiner in fact reviewed it.  Instead, 
there are frequent references to what the veteran reported 
at the examination.

The Board also sees the claims file does not contain the 
veteran's military personnel records, which should include a 
copy of the administrative discharge action.  The Board deems 
it doubtful that the medical statement referenced in the 
Consultation Report is the entry in the service medical 
records related to the veteran's initial assessment and 
referral to a psychiatrist.  So it appears there may be a 
report of a psychiatric evaluation that was prepared prior to 
the veteran's administrative separation which has not been 
associated with his claims file for consideration in this 
appeal.  Further, the SSA ALJ's findings reference a 
psychiatric/psychological evaluation and diagnosis of 
depression by a Dr. Underhill that is not included in the SSA 
records associated with the claims file.

All of this information is needed so that a more thorough 
assessment may be made as to whether the veteran manifests a 
current acquired mental disorder and, if so, whether it is 
causally related to his active military service or pre-
existed service and was aggravated by his service beyond its 
natural progression.  While the case is on remand, the AMC 
also may correct any VCAA notice deficiencies.



Accordingly, the claim for a psychiatric disorder is REMANDED 
for the following additional development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date for 
the claim for a psychiatric disorder, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra.

2.  Ask the National Personnel Records 
Center (NPRC) to provide the veteran's 
military personnel records and to ensure 
there are no service medical records not 
yet provided to VA, such as the report of 
a psychiatric examination.  Any negative 
reply from NPRC must be fully documented.

3.  Also inquire of SSA for the September 
2000 report of examination conducted of 
the veteran by Dr. Wendy Underhill.

4.  Upon completion of the above, and 
regardless of whether additional records 
are obtained, schedule the veteran for a 
psychological or psychiatric examination* 
to determine if he currently has an 
acquired mental disorder, including 
dysthymic disorder.  If psychiatric 
pathology is present, including dysthymic 
disorder, the etiology should be described 
to the extent possible.  Request the 
examiner to render an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or more) that 
any diagnosed acquired mental disorder is 
related to the 1973 anxiety reaction 
documented in the service medical records 
or to some other event in service.

If the examiner determines the veteran had 
an acquired mental disorder that pre-dated 
his entry into active service, request the 
examiner to opine whether the severity of 
that disorder chronically (meaning 
permanently) increased while he was in the 
military and, if so, was any increase in 
severity due to the rigors of his active 
service or, instead, clearly and mistakably 
due to the natural progression of any pre-
existing acquired mental disorder.  Discuss 
the rationale of the opinion.  To the 
extent a determination cannot be made 
without resorting to speculation, that too 
should be noted in the examination report.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


